Citation Nr: 0121990	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  95-19 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for chronic mechanical 
low back pain with radiculopathy of the right lower 
extremity, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1983 to July 1994.

This matter comes to the Board of Veterans' Appeals on appeal 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

This matter was previously before the Board in January 1998 
at which time it was remanded for additional development.


REMAND

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

A review of the record discloses that the Board received the 
veteran's request for a personal hearing at the RO in August 
2001.  This request was received within the 90 day period 
following the veteran's notification that her records were 
being transferred to the Board, which was in July 2001.  The 
Board finds that the request for the hearing was timely.  See 
38 C.F.R. § 20.1304(a) (2000).  In view of the foregoing, the 
veteran should be scheduled for a personal hearing before a 
decision review officer to ensure due process.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to properly schedule the veteran 
for a personal hearing before a decision 
review officer at the RO.  The veteran 
and her representative should be notified 
in writing of the date, time, and 
location of the hearing. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied 
with and satisfied. 

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




